Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 8, 2019

                                      No. 04-18-00907-CV

 Aundria HINOJOSA and Florencio Hinojosa, V Individually as Wrongful Death Beneficiaries
   of Florence Hinojosa, VI, deceased and on behalf of the Estate of Florencio Hinojosa, VI,
                                          deceased,
                                         Appellants

                                                v.

  Sophia Anita KOEN, M.D.; Sophia A. Koen, M.D., P.A.; and Christus Spohn Health System
                    Corporation d/b/a Christus Spohn Hospital Alice,
                                       Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 15-07-54935-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        The clerk’s record was due to be filed with this court on December 27, 2018. See TEX. R.
APP. P. 35.1. On January 2, 2019, the Jim Wells County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court